In a proceeding to validate petitions designating petitioner Pell and also the added petitioners Messrs. Phillips, Avent, Terry and Lukeman as candidates in the Democratic Party primary election to be held on September 9, 1975, for certain public offices in the Town of Southold, the appeal is from a judgment of the Supreme Court, Suffolk County, entered August 25, 1975, which, inter alia, granted the application. Judgment reversed, on the law, without costs, and proceeding dismissed. A proceeding under CPLR article 78 may not be utilized to evade the time limitations of the Election Law. Gulotta, P. J., Rabin, Christ, Benjamin and Shapiro, JJ., concur.